DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 has been considered by the examiner.

Allowance 
Claims 1-9 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of a medium transport device and medium transportation method including a drive unit configured to drive the tension applying unit; and a controller configured to control the drive unit, wherein the controller is configured to, after a termination of a winding operation of the medium by the winding unit, control the drive unit such that an application of the tension by the tension applying unit is released at a time when a subsequent transport operation by the transport unit is started. This invention reduces possibility of occurrence of media transport slip.  It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.



Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (US 2014/0203489), Kawakami et al.(US 2016/0114997), Okazaki (US 2011/0242245), Akahane et al. (US 2018/0215179), Suzuki et al.(US 2015/0054895).

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853